United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10136
                        Conference Calendar


LEE NICHOLS MCNAB MILLER,

                                    Plaintiff-Appellant,

versus

299 DEFENDANTS,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:02-CV-236-R
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lee Nichols McNab Miller, Texas prisoner # 688520, has filed

an application for leave to proceed in forma pauperis (IFP) on

appeal following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint for want of prosecution.     By moving for IFP,

Miller is challenging the district court’s certification that IFP

should not be granted on appeal because his appeal presents no

nonfrivolous issues.   See Baugh v. Taylor, 117 F.3d 197, 202




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10136
                                -2-

(5th Cir. 1997).   Miller’s IFP “motion must be directed solely to

the trial court’s reasons for the certification decision.”     Id.

     Miller does not address the district court’s reasons for

certification that his appeal was not taken in good faith (i.e.,

his failure to comply with the court’s order to file an amended

complaint).   Because Miller does not provide any analysis of this

issue, he waives any appeal of it.   See United States v. Reyes,

300 F.3d 555, 558 n.2 (5th Cir. 2002); American States Ins. Co.

v. Bailey, 133 F.3d 363, 372 (5th Cir. 1998).

     Miller has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.

Accordingly, we uphold the district court’s order certifying that

the appeal presents no nonfrivolous issues.   Miller’s request for

IFP status is DENIED, and his appeal is DISMISSED as frivolous.

See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     Miller is cautioned that the dismissal of this appeal

as frivolous counts as a strike under 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Before the instant notice of appeal was filed, Miller received

two strikes in Miller v. Price, No. 9:01-CV-0290 (E.D. Tex.

Oct. 21, 2002), and Miller v. Keller, No. 4:02-CV-1413 (S.D.

Tex. April 23, 2002).   After the notice of appeal was filed in

this case, Miller received another strike in Miller v. Medical

Staff, No. 02-10876 (5th Cir. Feb. 13, 2003); see also Miller

v. Hawkins, No. 03-20144 (two strikes).   Miller is cautioned that
                           No. 03-10136
                                -3-

he has now accumulated more than three strikes under 28 U.S.C.

§ 1915(g), and he may not proceed IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; 28 U.S.C. § 1915 BAR IMPOSED.